Title: Agreement of Directors of Library Company, 22 May 1738
From: Directors of Library Company
To: 


[May 22, 1738]
We the Subscribers, Directors of the Library Company for the current Year, do agree to attend all our appointed Meetings, at ½ an Hour past Eight in the Evening until the first Meeting in August inclusive, And from that Time ’till November at Eight in the Evening And from that Time ’till May ensuing at Seven in the Evening, And that for every Failure we will each of us pay to the rest One Shilling. Witness our Hands hereto the Twenty second Day of May 1738.


B Franklin
Wm. Coleman


T. Cadwalader
Hugh Roberts


Thos. Hopkinson 1738
Will: Allen


Alex: Graydon
Richard Peters


 
   
  May 22nd. Absent PS. WPl.
  June 12th. Absent WA. RP. TC.
  July 10th. Absent TC. AG. HR. WA. WP.
  Augst. 14. Absent WA. RP. HR. and PS.
  Septr. 11. Absent WA. RP. HR. AG. WP. WC. and tardy BF.
  Octobr. 9. Absent WA. WC. WP. HR.
  Novr. 13. Absent WA. HR. RP. AG. PS. and WC. the last being gone for England.

  Decr. 11. Absent WA. and RP.
  Janry. 8. Absent WA. WP. AG. and TH.
  Febry. 12. Absent WA. WP. AG. and PS.
  March 12. Absent WA. RP. BF. HR, and tardy SR.
  1739
  April 9. Absent WA. RP. HR. and AG.
  May 7th. Absent WA. RP.
